Citation Nr: 9908594	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1  Entitlement to service connection for a bilateral knee 
disorder, to include osteoarthritis of the knees.

2  Entitlement to an increased (compensable) evaluation for 
bilateral tibial stress fractures.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1991 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied service connection for 
osteoarthritis of the knees and confirmed a noncompensable 
evaluation for the service-connected bilateral tibial stress 
fractures. 

This case was remanded by the VA in May 1997, to include a VA 
examination, and has since been returned for final appellate 
review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The claim for service connection for a bilateral knee 
disorder, to include osteoarthritis of the knees, is not 
plausible.

3.  Current manifestations of the veteran's service-connected 
bilateral tibial stress fractures include subjective 
complaints of pain and tenderness, with no objective evidence 
of any current residuals or abnormal pathology of either 
tibia on recent VA examination.






CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral knee disorder, to include osteoarthritis of the 
knees, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an increased (compensable) evaluation 
for bilateral tibial stress fractures have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection bilateral knee disorder, to include 
osteoarthritis of the knees.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 38 C.F.R. § 3.310(a) (1998).  See 
Allen v. Brown, 8 Vet. App. 448 (holding that when 
aggravation of a non-service-connected disorder is 
proximately due to or is the result of a service-connected 
disability, that extent of aggravation is service connected 
on a secondary basis.

The Board notes that if a disorder is a specified chronic 
disease, service connection may be granted if it is 
manifested to a degree of 10 percent within the presumptive 
period following separation from service; the presumptive 
period for arthritis is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of a 
well grounded claim for service connection for a bilateral 
knee disorder, to include osteoarthritis.  The veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual" that a claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  A claim for secondary service 
connection, like all claims, must be well-grounded. Reiber v. 
Brown, 7 Vet. App. 513 (1995).  Generally, when a veteran 
contends that his or her service-connected disability has 
caused a new disability, he or she must submit competent 
medical evidence of a causal relationship directly between 
the two disabilities to establish a well-grounded claim.  
Jones v. Brown, 7 Vet. App. 134 (1994).

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The veteran essentially contends, in essence, that he has a 
bilateral knee disorder, to include osteoarthritis which was 
acquired during service or, in the alternative, that such 
disability is a result of the service-connected bilateral 
tibial stress fractures.  

Service medical records, to include a February 1992 Medical 
Board examination, are negative for any reference to a 
bilateral knee disorder, to include osteoarthritis of the 
knees.  

A July 1992 VA examination report, conducted a few months 
after the veteran was discharged from service, reflects that 
there was no false motion or shortening of the knees, and the 
veteran had full mobility, extension and flexion with no 
evidence of any discomfort.  A diagnosis of osteoarthritis of 
the knees was not entered following an examination.

An April 1995 VA X-ray of both knees revealed minimal 
narrowing of the lateral compartments of the femorotibial 
joints; otherwise, there was no evidence of any fracture, 
dislocation, or bony destruction and the patellofemoral joint 
was found to have been normal.  

During a May 1995 VA examination, the veteran reported that 
he did not have any complaints or discomfort with respect to 
"the knee," and stated, "well I thought the exam was only 
for a stress fracture."  An examination of the knees in May 
1995 was essentially negative for any significant pathology 
with the exception of a clicking feeling on the right knee.  
The veteran was diagnosed as having minimal narrowing of the 
lateral femoral tibial joints, bilaterally, which was mildly 
symptomatic on running and standing with no evidence of any 
functional impediment.  A diagnosis of osteoarthritis was not 
entered following an examination.

A November 1995 private X-ray report of the knees reflects 
that there was no evidence of any fracture, dislocation, bone 
destruction or perioteal reaction.  

VA outpatient reports, dating from April 1995 to October 
1996, reflect that the veteran complained of bilateral knee 
pain and swelling for which he took Ibuprofen.  These reports 
also reflect objective evidence of fluid on the knees, 
bilaterally, with full range of motion with no evidence of 
any crepitance or edema.  The veteran was diagnosed as having 
arthralgias, degenerative joint disease and questionable 
degenerative joint disease versus crepitus.

An April 1998 VA examination report reflects that the veteran 
complained of an increase in discomfort in the knees and that 
his left knee would give way.  It was noted that the veteran 
was on the medication, Daypro, and that he applied moist heat 
when he experienced acute pain in his knees.  The veteran 
described the pain as minor, but that it would become severe 
if he was exposed to damp weather, cold, draft or when it was 
overextended.  He related that he would experience knee pain 
at least once during the day and that it could last for 
several hours.  He reported that he would occasionally use a 
cane and that he was limited in his movements due to his knee 
discomfort.  An examination of the knee, to include an X-ray 
of the knees, revealed no significant findings and a 
diagnosis with respect to the knees was not found after an 
examination. 

A June 1998 VA examination report reflects that the examiner 
reviewed the entire claims file prior to examination of the 
veteran.  The veteran stated that he had been unemployed for 
approximately two years, but that he had worked at various 
occupations (i.e. grounds keeper for a school district).  The 
examiner indicated that the veteran's right leg was slightly 
longer than his left.  The veteran indicated that he did not 
have any knowledge of swelling, buckling, giving way or 
locking of his lower extremity joints.  However, he related 
that he had some grinding in his knees, but he was not sure.  
The veteran reported that he did not like to squat or kneel 
because his knees would ache.  He did not have any pain when 
he sat.  The veteran further related that when he would walk, 
he felt an ache and a warm feeling in his knees.  The veteran 
indicated that when he ascended and descended stairs, his 
symptoms would not increase, but that damp or cold weather 
had a tendency to make his legs and ankles ache.  He reported 
that long periods of walking, bending and standing increased 
his knee pain, which would extend into the mid-tibial level 
and was greater on the right than on the left.  The veteran 
reported that he took six Ibuprofen a day in order to relieve 
his symptoms, and that he could no longer participate in 
sports.  An examination of the knees was normal and no 
significant pathology was reported.  The examiner found no 
evidence of any osteoarthritis of the knees or any evidence 
of a knee disability.  He further concluded that the 
veteran's knee complaints were not supported by any abnormal 
objective findings and he did not believe that the service-
connected bilateral tibial stress fractures produced any 
arthritis of the lower extremities, to include the knees.  He 
felt that it was not likely that there were any problems 
during service which would have given rise to a knee 
disability.

While the Board acknowledges the veteran's contention that he 
acquired a bilateral knee disorder, to include osteoarthritis 
of the knees during service or, in the alternative, that such 
disability is secondary to the service-connected bilateral 
tibial stress fractures, the Board is of the opinion that 
service connection for such disability is not warranted.  In 
reaching such conclusion, the veteran has submitted no 
medical evidence linking the claimed disability to service or 
even suggesting the presence of the claimed disability 
subsequent to service.  In this regard, the Board observes 
that during three post-service VA examinations, conducted in 
July 1992, May 1995 and June 1998, respectively, the 
veteran's knees were essentially negative for any chronic 
pathology or abnormal symptomatology.  Furthermore, during a 
June 1998 VA examination, the examiner concluded that the 
veteran's subjective complaints with respect to his knees 
were not supported by any abnormal objective findings which 
would demonstrate that the veteran currently had a knee 
disability.  The VA examiner in June 1998 further concluded 
that it was not likely that there was any problems during 
service which would have given rise to a disability of the 
knees and that the service-connected residuals of bilateral 
tibial stress fractures did not produce any arthritis in the 
knees.  In summary, in the absence of any current bilateral 
knee disability, to include osteoarthritis of the knees, the 
veteran's claim for such disability is denied. 

The Board observes the veteran's assertions that he has a 
bilateral knee disorder, to include osteoarthritis of the 
knees as a result of service or, in the alternative, that 
such disability is secondary to his service-connected 
bilateral tibial stress fractures.  However, the veteran is 
not shown to be competent to offer a medical opinion as to 
the etiology of, or the presence of, any bilateral knee 
disorder, to include osteoarthritis of the knees.  See Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  While a veteran can report his 
symptoms, his statements as to the presence and cause of any 
bilateral knee disorder, to include osteoarthritis of the 
knees must be supported by competent medical evidence, not 
merely allegations.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1991).

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a bilateral knee disorder, to include 
osteoarthritis of the knees, is not well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claim, the claim must be denied as not well 
grounded.  Since his claim for service connection for a 
bilateral knee disorder, to include osteoarthritis of the 
knees is not well grounded, the VA has no further duty to 
assist the veteran in developing the record to support his 
claim.  See Epps v. Gober, 126 F.3d at 1467-68 ("there is 
nothing in the text of § 5107 to suggest that [VA] has a duty 
to assist a claimant until the claimant meets his or her 
burden of establishing a 'well-grounded' claim").

Although the Board considered and decided this claim on 
grounds different from that of the RO, which denied the 
veteran's claim for service connection for a bilateral knee 
disorder, to include osteoarthritis of the knees on the 
merits, the veteran has not been prejudiced by the decision.  
In assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim for service connection for a bilateral knee 
disorder, to include osteoarthritis of the knees, well 
grounded.  As such, there is no further duty on the part of 
the VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify the 
veteran of the evidence required to complete his application 
for service connection for the claimed disability.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

II.  Increased (Compensable) Evaluation for Bilateral Tibial 
Stress Fractures

As a preliminary matter, the Board finds that the veteran's 
claim for an increased (compensable) evaluation for the 
service-connected bilateral tibial stress fractures is 
plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained with respect to the claim 
and that no further assistance to the veteran is required in 
order to comply with the duty to assist mandated by statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1996), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other relevant evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. The 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion; weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. Factors to be 
considered in evaluating the residual disability include less 
movement than normal (due to limitation or blocking or 
tendon-tie-up), more movement than normal (from relaxation of 
ligaments), weakened movement, excess fatigability, pain on 
movement, swelling, deformity or atrophy of disuse, or 
incoordination.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Cf. 38 C.F.R. § 4.59 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The RO has assigned a noncompensable evaluation to the 
service-connected bilateral tibial stress fractures pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Under that code, 
a 10 percent evaluation is warranted for malunion of the 
tibia and fibula with slight knee or ankle disability; a 20 
percent evaluation is warranted where there is moderate knee 
or ankle disability.  However, where the rating schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).

During a July 1992 VA examination, the veteran reported that 
his "leg" still bothered him.  He indicated that he had a 
feeling of "tightness" at night and in the morning when he 
woke up.  He reported that he rode his bike five miles a day, 
but that he experienced discomfort after he walked.  It was 
reported that the veteran was not on any medication.  On 
examination of the "tibia", there was no evidence of any 
swelling, but there was tenderness to palpation of the left 
upper two-thirds of the anterior tibia.  The veteran was able 
to toe, heel walk and squat without any problems or 
discomfort.  There was evidence of bowleggedness of the left 
leg.  The examiner indicated that the veteran had angulation 
to 20 degrees of the right leg as compared to 15 degrees of 
the left leg.  There was no evidence of any false motion, 
shortening or involvement of the knees, and the veteran had 
full mobility, flexion and extension with no evidence of any 
discomfort.  A bone scan of the tibias revealed an increased 
uptake in the left proximal tibia and mid-shaft of the right 
tibia which could have been consistent with stress fractures.  
The veteran was diagnosed as having a history of bilateral 
stress fractures and mild bowleggedness of the left leg, 
which was not related to the stress fractures.  

A July 1992 private bone scan of both tibias revealed an 
increased uptake in the left proximal tibia and mid-shaft of 
the right tibia which could have been consistent with stress 
fractures.

During a May 1995 VA examination, the veteran indicated that 
he did not have any problems (i.e. residuals) with respect to 
his service-connected bilateral tibia stress fractures and 
that the problem had resolved.  On examination, there was 
evidence of any abnormal physical findings with respect to 
either tibia with the exception of angulation of about 20 
degrees on the left leg (i.e. bowleggedness), however, the 
examiner felt that the veteran had been born with such 
abnormality.  The veteran was diagnosed as having a history 
of having bilateral tibial stress fractures, which were 
asymptomatic. 

VA outpatient reports, dating from April 1995 to October 
1996, are essentially negative for any objective findings 
relating to the veteran's bilateral tibial stress fractures.

An April 1998 VA examination of the tibias, to include an X-
ray, was essentially negative for any significant objective 
findings with respect to the veteran's tibias.  The veteran 
was diagnosed as having a history of bilateral stress 
fractures of the tibias.  

A June 1998 VA examination report reflects that the examiner 
had reviewed the veteran's entire claims file prior to the 
examination and that the veteran primarily complained about 
his knees.  The veteran indicated that he did not use a cane, 
crutches or a brace to ambulate, but that he was restricted 
in his physical activity as a result of his lower extremity 
complaints.  He denied having any redness or swelling of the 
lower extremity joints.  On examination of the tibias, no 
deformities were visible or palpated.  The examiner noted 
that the veteran had sustained stress fractures to both 
tibias in 1991, but that they had healed leaving no evidence 
of any radiologic abnormality.  The veteran was diagnosed as 
having only a history of bilateral stress fractures of the 
tibias.  The examiner did not find any objective evidence of 
any residuals from the bilateral tibial stress fractures 
which supported the veteran's subjective complaints of pain.  

While the Board observes the veteran's assertions that his 
service-connected bilateral tibial stress fractures have 
increased in severity, the Board finds that an increased 
(compensable) evaluation for such disability is not 
warranted.  In reaching such conclusion, the Board would note 
that during recent VA examinations, conducted in April and 
June 1998, respectively, examinations of both tibias were 
essentially negative, and the veteran was diagnosed as only 
having a history of bilateral stress fractures of the tibia.  
Indeed, the VA examiner in June 1998 concluded that there was 
no objective evidence of any residuals from the bilateral 
tibial stress fractures and that there were no abnormal 
objective findings to support the veteran's subjective 
complaints of pain.  In light of the paucity of objective 
findings on recent VA examinations, impairment of the tibia 
and fibula manifested by slight knee or ankle disability or 
other symptomatology has not been demonstrated.  Therefore, 
the Board is of the opinion that the veteran's overall 
disability does not support a compensable evaluation pursuant 
to 38 C.F.R. §§  4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260 (1998).  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Voyles v. Brown,  5 Vet. App. 451, 453 (1993).  

The Board has considered other potentially applicable 
diagnostic criteria in regard to the veteran's claim for an 
increased (compensable) evaluation for the service-connected 
bilateral tibial fractures, however, there is no evidence of 
any limitation of flexion of the leg to 45 degrees (the 
criteria for a 10 percent evaluation under Diagnostic Code 
5260) or limitation of extension of the leg to 10 degrees 
(the criteria for a 10 percent evaluation under Diagnostic 
Code 5261).  In short, there is no basis for an increased 
(compensable) for the veteran's service-connected bilateral 
tibial stress fractures.  Therefore, the preponderance of the 
evidence is against the veteran's claim for that benefit.

The evidence is not so evenly balanced as to raise doubt 
regarding any material issue.  38 U.S.C.A. § 5107.


ORDER

Evidence of a well grounded claim not having been submitted, 
the claim for service connection for a bilateral knee 
disorder, to include osteoarthritis of the knees is denied.

A compensable evaluation for bilateral tibial stress 
fractures is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1996), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 6 -


